DETAILED ACTION
Applicant’s response, filed 09 Sept. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 3 is cancelled.
Claims 1-2 and 4-21 are pending.
Claims 1-2 and 4-21 are rejected.
Claim 21 is objected to.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 16 June 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Claim Objections
The objection to claims 1, 5, 9, 11-12, and 19-20 in the Office action mailed 09 March 2021 have been withdrawn in view of claim amendments received 09 Sept. 2021.
Applicant’s arguments, see pg. 9, para. 2, filed 09 Sept. 2021, with respect to the objection to claims 8 and 10 have been fully considered and are persuasive.  
Claim 21 
Claim 21 recites “…limited to the at least one of a minimum glucose value and a maximum glucose value represented by…” in lines 5-6. Given independent claim 1 recites “providing first display signals representing at least one of the minimum glucose value and the maximum glucose value for the selected group of sample times or each of the plurality of sample times in the form of a curve”, to clarify that the at least one of a minimum glucose value and a maximum glucose value is for the selected group or each of the plurality of sample times, the claim should be amended to recite “… limited to the at least one of a minimum glucose value and a maximum glucose value for the selected group of sample times or each of the plurality of sample times represented by the first display signals…”;
Claim 21 recite “…wherein the ambulatory glucose profile represented…and wherein the first graphical representation of glucose monitoring… and wherein the first graphical representation is the only…”, which is a grammatical error and should include commas after the first and second elements of the list and an “and” after the penultimate member of the list, such that the claim recites “…wherein the ambulatory glucose profile represented…, wherein the first graphical representation of glucose…, and wherein the first….”; and
Claim 21 recites “wherein the first graphical representation of glucose monitoring data on the display device is the only graphical representation of glucose monitoring data on the display device and is limited to the at least one of a minimum glucose value and a maximum glucose value represented by the first display signals and the ambulatory glucose profile represented by the first display signals and wherein the first graphical representation is the only graphical representation displayed by the display device when displaying the first graphical representation of glucose monitoring data on the display device.”. To reduce redundancy, the first wherein clause pertaining to the first graphical representation being the only graphical representation of glucose monitoring data should be removed, such that the claim recites “… wherein the first graphical representation of wherein the first graphical representation is the only graphical representation displayed by the display device when displaying the first graphical representation of glucose monitoring data on the display device.
Appropriate correction is required.

Duplicate Claims Warning
The duplicate claim warning regarding claims 3 and 7 in the Office action mailed 09 March 2021 has been withdrawn in view of cancellation of claim 3 received 09 Sept. 2021.

Claim Interpretation
Claims 4, 8, 10, and 21 recite “ambulatory glucose profile”. Applicant’s specification at para. [0005]-[0006] defines the ambulatory glucose profile to comprise glucose monitoring data collected over multiple days plotted as if they occurred over a 24 hour period. 
Claim 20 recites “A computer program product, stored on a non-transitory computer readable storage medium, wherein the computer program product configures a processor to perform the method according to claim 19…”.  Accordingly, claim 20 is interpreted to be drawn to a product of a non-transitory computer readable storage medium storing a computer program product (e.g. software/instructions) that configure a processor to perform the method of claim 19.
Claim 21 recites “wherein the ambulatory glucose profile represented by the first display signals consists entirely of percentile curves for glucose values and wherein the first graphical representation of glucose monitoring data on the display device is the only graphical representation of glucose monitoring data on the display device and is limited to the at least one of a minimum glucose value and a maximum glucose value represented by the first display signals and the ambulatory glucose profile represented by the first display signals and wherein the first graphical representation is the only graphical representation displayed by the display device when displaying the first graphical representation of glucose monitoring data on the display device.”  The phrase “…is limited to” is interpreted to mean “consists of” such that the first graphical representation consists of the recited elements. Furthermore, because the claim recites the first graphical representation is the only graphical representation displayed by the display device when displaying the first graphical representation of glucose monitoring data on the display device, the display device/display is interpreted to consist of the first graphical representation. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.

Claim 9 recites “wherein two discontinuous sections of the curve representing at least one of the minimum glucose value and the maximum value for the selected group of sample times or each of the plurality of sample times are thereby connected by a curve representing either the pre-determined low glucose value or the pre-determined high glucose value”, which has been interpreted to involve connecting two discontinuous sections (e.g. not connected sections) of the curve by a curve representing the pre-determined low/high glucose values, resulting in a continuous curve (see the rejection of the claim under 35 U.S.C. 112(b) below).
Claim 9 previously recites “…cause the data processing device to substitute, for one or more sample times in the curve representing at least one of the minimum glucose value and the maximum glucose value for the selected group of sample times or each of the plurality of sample times: the minimum glucose value by the pre-determined low glucose value…; and/or the maximum glucose value by the pre-determined high glucose value…”; therefore, claim 9 involves for one or more sample times, substituting the minimum/maximum glucose value for the sample time by the pre-determined low/high glucose value. Applicant’s specification at para. [0021], also discloses this substitution procedure recited in claim 9. Claim 7, from which claim 9 depends, recites “…provide first display signals representing a discontinuous curve provided with separated curve segments for at least one of the minimum glucose value and the maximum glucose value for the selected group of sample times or each of the plurality of sample times”, such that the first display signals represent discontinuous curve segments of the minimum and/or maximum glucose values. Based on the substitution procedure described in Applicant’s specification at para. [0021], which is also recited in lines 4-10 of clam 9, the minimum or maximum glucose values of the discontinuous curve segments are substituted by the pre-determined low or high glucose value if they meet the recited condition of being higher than the pre-determined low glucose value or lower than the pre-determined high glucose value, such that only sections of the curve that have glucose values (i.e. not missing portions of the curve) are substituted with the pre-determined values. As such, the substitution procedure recited in the specification does not disclose that the substitution occurs for sections of the discontinuous curve that do not contain any glucose values (e.g. the pre-determined low/high glucose values are not substituted where there is a gap in the curve), such that two discontinuous sections of the curve would be connected by a curve representing the substituted pre-determined low or high glucose values.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “wherein two discontinuous sections of the curve representing at least one of the minimum glucose value and the maximum value for the selected group of sample times or each of the plurality of sample times are thereby connected by a curve representing either the pre-determined low glucose value or the pre-determined high glucose value” recited in claim 9 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Claim Rejections - 35 USC § 112(b)
The rejection of claim 3 under 35 U.S.C. 112(b) in the Office action mailed 09 March 2021 has been withdrawn in view of the cancellation of this claim received 09 Sept. 2021.
The rejection of claims 18 and 21 under 35 U.S.C. 112(b) in the Office action mailed 09 March 2021 has been withdrawn in view of claim amendments received 09 Sept. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portion herein is necessitated by claim amendment.
Independent claims 1 and 19, and claims dependent therefrom, are indefinite for recitation of “determining at least one of a minimum glucose value and a maximum glucose value for a selected group of sample times or each of the plurality of sample times”. It’s unclear if the at least one of a minimum glucose value and a maximum glucose value is intended to be determined for each sample time within the selected group of sample times, or if a single minimum and/or maximum value is determined across the selected group of sample times. If Applicant intends for the claims to require selecting a single minimum or maximum value across the selected group of sample times, it’s further unclear in what way the first display signals representing the at least one of the minimum glucose value and the maximum glucose value for the selected group of sample times could be in the form of a curve, given only one minimum/maximum would be determined.  As such the metes and bounds of the claim are unclear. For purpose of examination, the minimum and/or maximum will be interpreted to be determined from each of the sample times in the selected group of sample times, or for each of the plurality of sample times. If Applicant intends for the minimum/maximum value to be determined for each sample time within the selected group of sample times, the claim should be amended to recite “determining at least one of a minimum glucose value and a maximum glucose value for each of a selected group of sample times or each of the plurality of samples”. Dependent claims should be amended accordingly.
Claims 2 and 7, and claims dependent therefrom, are indefinite for recitation of “wherein the machine readable instructions cause the data processing device to provide first display signals representing a continuous/discontinuous curve…”. Independent claim 1, from which claims 2 and 7 depend, recite “provide first display signals representing at least one of the….”. It’s unclear if Applicant intends the limitation recited in dependent claims 2 and 7 to further limit the first display signals provided in independent claim 1 to be either continuous (for claim 2) or discontinuous (for claim 7), or if the “first display signals representing a continuous/discontinuous curve...” are intended to be different display signals than the first display signals provided in independent claim 1. As such, the metes and bounds of the claim are unclear. For purpose of examination, the first display signals representing a continuous/discontinuous curve recited in claims 2 and 7 is interpreted to be either further limit the first display signals in claim 1 or be different first display signals. If Applicant intends to further limit the first display signals provided in independent claim 1, then claims 2 and 7 should be amended to recite “The system according to claim 1, wherein the first display signals represent a continuous/discontinuous curve for at least one of the minimum glucose value….”.
Claim 9 is indefinite for recitation of “…wherein two discontinuous sections of the curve representing at least one of the minimum glucose value and the maximum value for the selected group of sample times or each of the plurality of sample times are thereby connected by a curve representing either the pre-determined low glucose value or the pre-determined high glucose value”. Claim 9 previously recites “…cause the data processing device to substitute, for one or more sample times in the curve representing at least one of the minimum glucose value and the maximum glucose value for the selected group of sample times or each of the plurality of sample times: the minimum glucose value by the pre-determined low glucose value…; and/or the maximum glucose value by the pre-determined high glucose value…”. It’s unclear in what way substituting a minimum or maximum glucose value with a pre-determined glucose value at one or more sample times is intended to connect two discontinuous sections of the curve of the at least one of the minimum glucose value and the maximum glucose value for the sample times, given the gap between two discontinuous sections of the curve would not have any minimum or maximum glucose values that can be substituted with the pre-determined glucose values. That is, given the substituted pre-determined values replace the minimum/maximum glucose values on the discontinuous curve, and thus represent continuous sections of the discontinuous curve (e.g. sections where min/max glucose values exist), it’s unclear in what way the substituted pre-determined values also represent a different curve that spans a gap between two sections of the discontinuous curve.  For example, it’s unclear if Applicant intends for the wherein clause to require connecting two pre-determined low/high glucose values separated by discontinuation in the discontinuous curve with a curve or performing some other method step other than substituting that serves to connect two discontinuous segments. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to mean two pre-determined low or high glucose values separated by a discontinuation in the discontinuous curve is connected by a curve representing the pre-determined low or high glucose values, respectively, thus forming a continuous segment.   However, it is noted that Applicant’s specification does not provide support for connecting two discontinuous sections of the curve with a curve representing pre-determined low or high glucose values. 
Claim 21 is indefinite for recitation of "...wherein the first graphical representation of glucose monitoring data on the display device is the only graphical representation of glucose monitoring data on the display device and is limited to the at least one of a minimum glucose value and a maximum glucose value represented by the first display signals…”. The metes and bounds of what is intended to be included within the first graphical representation of glucose monitoring data on the display are unclear because it’s unclear which visual elements are intended to be included within the metes and bounds of “the at least one of a minimum glucose value and a maximum glucose value represented by the first display signals”. For example, it’s unclear if the claim intends to require that only the individual data points/curve corresponding to the minimum glucose value and maximum glucose value are included in the display, or if other elements that provide/represent information relating to the minimum/maximum glucose value can be included in the display, such as an x-axis representing time and a y-axis representing the glucose values, given each of the glucose values is associated with a glucose level and sample time, as recited in claim 1, and thus may represent the minimum/maximum glucose values. As such, the metes and bounds of the claims are unclear. Clarification is requested. For purpose of examination, the limitation is interpreted to mean the display device only includes the first graphical representation, and the first graphical representation is limited to the percentile curves for glucose values of the ambulatory glucose profile, the minimum/maximum glucose values and the x and y-axis that define the minimum/maximum glucose values. 

Response to Arguments
Applicant’s arguments filed 09 Sept. 2021 regarding 35 U.S.C. 112(b) at pg. 10, para. 3-4 have been fully considered, but they do not pertain to the new ground of rejection set forth above.

Applicant's arguments filed 09 Sept. 2021 regarding 35 U.S.C. 112(b) at pg. 9, para. 6 to pg. 10, para. 2, have been fully considered but they are not persuasive. 
Applicant remarks that claims 1 and 19 have been amended to recite “determining at least one of a minimum glucose value and a maximum glucose value for a selected group of sample times…”  and thus the rejection of the claims under 35 U.S.C. 112(b) should be withdrawn (Applicant’s remarks at pg. 9, para. 6 to pg. 10, para. 1). 
This argument is not persuasive. Claims 1 and 19 were rejected for the above limitation because it’s unclear whether the claims intend to require that a minimum or maximum glucose value is determined for each of the selected group of sample times, or if the claims intend to require selecting a single minimum glucose value or maximum glucose value across the selected group of sample times. Given, the claims require providing first display signals representing the minimum or maximum glucose value for the selected group of sample times in the form of a curve, this suggests that a single minimum glucose value or maximum glucose value is not determined across the selected sample times. Clarification is requested.
 
Applicant remarks that claims 2 and 7 have been amended to address the rejection set forth by the examiner (Applicant’s remarks at pg. 10, para. 2).
This argument is not persuasive. Claims 2 and 7 were amended to recite “…to provide first display signals representing…”. However, the claim amendments do not clarify whether these “first display signals” provided in claims 2 and 7 are intended to be the same as the first display signals provided in independent claim 1, such that claims 2 and 7 further limit the first display signals, or if the “continuous/discontinuous first display signals” are intended to be different display signals than the first display signals provided in independent claim 1. If Applicant intends to further limit the first display signals provided in independent claim 1, then claims 2 and 7 should be amended to recite “The system according to claim 1, wherein the first display signals represent a continuous/discontinuous curve for at least one of the minimum glucose value….”.

Claim Rejections - 35 USC § 101
The rejection of claim 3 under 35 U.S.C. 101 in the Office action mailed 09 March 2021 has been withdrawn in view of the cancellation of this claim received 09 Sept. 2021.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 19 being representative) is directed to a system and method for analyzing glucose monitoring data. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 19 recite the following steps which fall under the mental processes grouping of abstract ideas:
for the plurality of glucose profiles, determine/determining at least one of a minimum glucose value and a maximum glucose value for a selected group of sample times or each of the plurality of sample times; and
provide/providing first display signals representing at least one of the minimum glucose value and the maximum glucose value for the selected group of sample times or each of the plurality of sample times in the form of a curve.
The identified claim limitations falls into the mental processes group of abstract ideas for the following reasons. In this case, determining at least one of a minimum glucose value and a maximum glucose for each of the plurality of sample times involves analyzing the glucose values at each sample time to determine either the highest or lowest value, which amounts to a mere analysis of data that can be practically performed in the mind. Furthermore, providing first display signals representing the minimum or maximum glucose value for each sample time in the form of the curve involves generating display signals by taking the determined minimum or maximum glucose value and putting it in the form of a curve (e.g. by drawing), which can be practically performed in the mind or with pen and paper; this position is supported by Applicant’s specification at para. [0052]-[0053] which discloses that the display signals are generated before being outputted and displayed. That is, other than reciting the steps are carried out by a processor in claim 1, nothing in the claims precludes the steps from being practically performed in the mind or with pen and paper.
Dependent claims 2, 4-17 and 21 further recite an abstract idea. Dependent claims 2 and 7 further recite the mental process of providing continuous or discontinuous first display signals representing a continuous or discontinuous curve, respectively. Dependent claims 4, 8, and 10 further recite the mental process of determining an ambulatory glucose profile for the plurality of glucose values of the plurality of glucose values and providing first display signals that represent the ambulatory glucose profile. Dependent claims 5, 9, and 11-12 further recite the mental process of substituting a minimum or maximum glucose value by a pre-determined low or high glucose value, respectively, if the minimum or maximum glucose value is higher or lower than the predetermined low or high glucose value, respectively. Dependent claim 9 further recites the mental process of connecting two discontinuous sections of the curve by a curve representing either the pre-determined low glucose value or the pre-determined high glucose value. Dependent claims 6 and 13 further recite the mental process of providing second display signals representing the plurality of glucose profiles. Dependent claims 14 and 16 further recite the mental process of providing third display signals representing a glucose threshold value. Dependent claims 15 and 17 further recite the mental process of providing fourth display signals representing a target range for the monitoring glucose level. Dependent claims 21 further limits the mental process step of providing first display signals representing the ambulatory glucose profile recited in claim 10, from which claim 21 depends, to consist of percentile curves for glucose values, and therefore is part of the recited mental process of claim 10. Therefore, claims 1-2 and 4-21 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2, 4-5, and 7-12 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 19 include:
a data processing device;
a display device;
receive/receiving glucose monitoring data, the glucose monitoring data: indicating a glucose level sampled from a bodily fluid of a person at a plurality of sample times over a measurement time period in a glucose level measurement; and comprising a plurality of glucose profiles, each of the glucose profiles comprising a plurality of glucose values assigned to one of the plurality of sample times;
output/outputting the first display signals to the display device (i.e. data output); and
display/displaying a first graphical representation according to the first display signals on the display device.
The additional elements of dependent claims 6 and 13 include:
output the second display signals to the display device (i.e. data output); and
display a second graphical representation according to the second display signals on the display device.
The additional elements of dependent claims 14 and 16 include:
output the third display signals to the display device (i.e. data output); and
display a third graphical representation according to the third display signals on the display device.
The additional element of claims 15 and 17 include:
output the fourth display signals via the output device to the display device; and
display a fourth graphical representation according to the fourth display signals on the display device.
The additional element of claim 18 includes:
wherein the glucose monitoring data received by the data processing device is continuous glucose monitoring data, the continuous glucose monitoring data indicating a glucose level sampled for the person in the bodily fluid at the plurality of sample times over a measurement time period in a continuous glucose level measurement (i.e. data input).
The additional element of claim 20 includes:
a non-transitory computer readable storage medium.
The additional element of claim 21 includes:
… wherein the first graphical representation of glucose monitoring data on the display device is the only graphical representation of glucose monitoring data on the display device and is limited to the at least one of a minimum glucose value and a maximum glucose value represented by the first display signals and the ambulatory glucose profile represented by the first display signals and wherein the first graphical representation is the only graphical representation displayed by the display device when displaying the first graphical representation of glucose monitoring data on the display device.
The additional elements of claims 1, 6, and 13-21 of a processor, display device, a non-transitory computer readable storage medium, data input, data output, and displaying data are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. Furthermore, outputting and displaying the glucose monitoring data only serves to output data generated by the recited judicial exception, which amounts to insignificant extra-solution activity, and does not integrate the recited judicial exception into a practical application. 	
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-2 and 4-21 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Dependent claims 2, 4-5, and 7-12 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 19 include:
a data processing device;
a display device;
receive/receiving glucose monitoring data, the glucose monitoring data: indicating a glucose level sampled from a bodily fluid of a person at a plurality of sample times over a measurement time period in a glucose level measurement; and comprising a plurality of glucose profiles, each of the glucose profiles comprising a plurality of glucose values assigned to one of the plurality of sample times;
output/outputting the first display signals to the display device (i.e. data output); and
display/displaying a first graphical representation according to the first display signals on the display device.
The additional elements of dependent claims 6 and 13 include:
output the second display signals to the display device (i.e. data output); and
display a second graphical representation according to the second display signals on the display device.
The additional elements of dependent claims 14 and 16 include:
output the third display signals to the display device (i.e. data output); and
display a third graphical representation according to the third display signals on the display device.
The additional element of claims 15 and 17 include:
output the fourth display signals via the output device to the display device; and
display a fourth graphical representation according to the fourth display signals on the display device.
The additional element of claim 18 includes:
wherein the glucose monitoring data received by the data processing device is continuous glucose monitoring data, the continuous glucose monitoring data indicating a glucose level sampled for the person in the bodily fluid at the plurality of sample times over a measurement time period in a continuous glucose level measurement (i.e. data input).
The additional element of claim 20 includes:
a non-transitory computer readable storage medium.
The additional element of claim 21 includes:
… wherein the first graphical representation of glucose monitoring data on the display device is the only graphical representation of glucose monitoring data on the display device and is limited to the at least one of a minimum glucose value and a maximum glucose value represented by the first display signals and the ambulatory glucose profile represented by the first display signals and wherein the first graphical representation is the only graphical representation displayed by the display device when displaying the first graphical representation of glucose monitoring data on the display device.
The additional elements of claims 1, 6, and 13-21 of a processor, display device, a non-transitory computer readable storage medium, data input, data output, and displaying data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 09 Sept. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the claims of present application are directed toward the eligible subject matter because the graphical representation of the claims corresponds to the security profile of Finjan with this graphical representation providing benefits (e.g. greater ease and comprehensibility of the data being presented), and the claims recite additional steps similar to Finjan by calling for specific steps when using the glucose monitoring data to generate the graphical representation (Applicant’s remarks at pg. 12, para. 7 to pg. 13, para. 3).
This argument is not persuasive. As discussed in Applicant’s remarks, in Finjan, the claims were found to be directed to an improvement to computer technology by allowing more flexible virus filtering and greater user customization, and this improvement was reflected by additional elements recited in the claim (MPEP 2106.04(d) III). While the claims in Finjan were found to improve computer technology, the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, in Ameranth, the courts found that generating restaurant menus with functionally claimed features does not show an improvement in computer-functionality (Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857). Therefore, displaying a graphical representation with certain claimed features on a display of a computer does not represent an improvement to computer technology. 
Further regarding the specific steps to generate the graphical representation, while the claims in Finjan recited additional elements that reflected the improvement to computer technology, the instant claims do not represent an improvement to computer technology. The  steps of generating the graphical representation of determining at least one of a minimum glucose value and a maximum glucose value for a selected group of sample times or each of the plurality of sample times and providing first display signals representing at least one of the minimum glucose value and the maximum glucose value for the selected group of sample times or each of the plurality of sample times in the form of a curve are considered part of the abstract idea and not additional elements, as discussed in the above rejection. While an improvement to technology can be provided by the additional elements in combination with the judicial exception, the improvement to technology must be provided by or reflected in at least one additional element of the claims. See MPEP 2106.05(a).

Claim Rejections - 35 USC § 103
The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Matthaei (Assessing the value of the Ambulatory Glucose Profile in clinical practice, 2004, Br J Diabetes Vasc Dis, 14(148), pg. 148-152) in view of the Freestyle Navigator II (FreeStyle Navigator II Continuous Glucose Monitoring System: User’s Manual, Abbott, pages 1-36, Pub. Date Jan. 07, 2015), and Pernick (Personal Computer Programs to Assist with Self-Monitoring of Blood Glucose and Self-Adjustment of Insulin Dosage, 1986, Diabetes Care, pg. 61-69) in the Office action mailed 09 March 2021 has been withdrawn in view of claim amendments received 09 Sept. 2021.
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Matthaei in view of the Freestyle Navigator II User Manual and Pernick et al., as applied to claim 1 above, and further in view of Mazze et al. (Ambulatory Glucose Profile: Representation of Verified Self-Monitored Blood Glucose data, 1987, Diabetes Care, 10(1), pg. 111-117) in the Office action mailed 09 March 2021 has been withdrawn in view of the cancellation of this claim received 09 Sept. 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthaei (Assessing the value of the Ambulatory Glucose Profile in clinical practice, 2004, Br J Diabetes Vasc Dis, 14(148), pg. 148-152; previously cited) in view of the Freestyle Navigator II (FreeStyle Navigator II Continuous Glucose Monitoring System: User’s Manual, Abbott, pages 1-36, Pub. Date Jan. 07, 2015; previously cited), and Pernick (Personal Computer Programs to Assist with Self-Monitoring of Blood Glucose and Self-Adjustment of Insulin Dosage, 1986, Diabetes Care, pg. 61-69). This rejection is previously recited. 
Regarding claims 1 and 19, Matthaei shows a method for assessing the values of ambulatory glucose profiles which comprises the following steps: 
Matthaei shows receiving glucose monitoring data via a FreeStyle Navigator II (i.e. an input device) (pg. 150, col. 1, Methods). Matthaei further shows the glucose monitoring data indicates a glucose level of a bodily fluid of a person at a plurality of sample times over a measurement time period (Figure 1 and pg. 150, col. 1, Par. 2) and comprises a plurality of glucose profiles, each comprising a plurality of glucose values assigned to one of the plurality of sample time
(Figure 1; pg. 148, col. 2, Par. 3 to pg. 149, col. 1, Par. 1).
Matthaei shows providing and displaying first display signals representing percentile curves of the glucose monitoring data (Figure 1 4. Hourly decile lines are added to complete the AGP, 4; Figure 2). 
Regarding claims 4 and 10, Matthaei shows determining an ambulatory glucose profile (Figure 1, 4. Hourly decile lines are added to complete the AGP) for the plurality of glucose values of the glucose profiles (pg. 148, col. 2, Par. 3; Figure 1), and displaying the ambulatory glucose profiles (Figure 1).
Regarding claims 5, 11, and 12, the broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. In this case, the claims require substituting, for one or more sample times in the curve representing at least one of the minimum glucose value and the maximum glucose value, the minimum glucose value by a pre-determined low glucose when the condition of the minimum glucose value being higher than the pre-determined low glucose value is met and/or the maximum glucose value by a pre-determined high glucose value when the condition of the maximum glucose value being smaller than the pre-determined high glucose value is met. The claims further recite the glucose monitoring data includes minimum glucose values higher than a pre-determined low glucose values or maximum glucose values smaller than a pre-determined high glucose value. Therefore, one embodiment of claims 5, 11, and 12 includes glucose monitoring data with minimum glucose values higher than a pre-determined low glucose value and only requires substituting the maximum glucose values (rather than the minimum glucose values) by the pre-determined high glucose value when the maximum glucose value is determined smaller than the pre-determined high glucose value. Therefore, the broadest reasonable interpretation of the claimed system only requires structure capable of performing the substituting steps, and does not require the substitutions to occur. Given Matthaei shows plotting glucose data in the form of ambulatory glucose profiles based on individual glucose profiles using software (Figure 1 1.-4; Figure 2; pg. 150, col. 1, para. 2), which requires a computer to run the software, Matthaei shows the necessary structure capable of performing the recited substituting functions (e.g. plotted individual glucose data is adjusted to plot percentiles). It is further noted, that even if the glucose monitoring data includes both minimum and maximum glucose values higher/lower than a pre-determined glucose values, the substitution is only required to occur for a single sample time in the curve, which is not required to be one of the minimum or maximum glucose values that is higher/lower than a pre-determined glucose value.
Regarding claims 6 and 13, Matthaei shows displaying the 25th and 75th percentiles representing the plurality of glucose profiles (i.e. a second graphical representation) (Figure 1-2), which is necessarily according to second display signals and on a display device, and requires providing and outputting second display signals representing the plurality of glucose profiles, as discussed above.
Regarding claims 14 and 16, Matthaei shows displaying the a threshold target value (i.e. a third graphical representation (Figure 1; “Low episodes < 2.8 mmol/L”), which is necessarily according to third and second display signals, for claims 14 and 16 respectively, and on a display device, and requires providing and outputting the third and second display signals representing the plurality of glucose profiles, as discussed above.
Regarding claims 15 and 17, Matthaei shows displaying a target range for the monitoring glucose level (Figure 2), which is necessarily according to second (for claim 17) display signals and on a display device, and requires providing and outputting display signals representing the plurality of glucose profiles, as discussed above.
Regarding claim 18, Matthaei shows that the data received is continuous glucose monitoring data (Abstract; pg. 150, Methods), indicating a blood glucose level for a person at a plurality of sample times (Figure 1) over a measurement time period (pg. 150, Methods “14 days of continuous data per patient”).
Regarding claim 20, Matthaei shows that the above method was performed by software (i.e. a computer program product) (pg. 150, Methods; Abstract).

Matthaei does not show the following limitations:
Regarding claims 1 and 19, Matthaei does not show determining at least one of a minimum glucose value and a maximum glucose value for each of a selected group of sample times or each of the plurality of sample times. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Pernick et al.
Further regarding claims 1, 2, and 19, Matthaei does now show the first display signals represent at least one of the minimum glucose value and the maximum glucose values, as recited in claims 1 and 19, or that the first display signals represent a continuous curve for at least one of the minimum glucose value and the maximum glucose value for each of the selected group or each of the plurality of sample times, as recited in claim 2. However, these limitations were obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as shown by Pernick et al.
Further regarding claims 1 and 19, Matthaei does not explicitly show a data processing device configured to output display signals to display device. However, Matthaei suggests these limitations by using the Freestyle Navigator II system for displaying and transmitting the 10th and 90th percentiles of the glucose profiles (Figure 1-2, (pg. 148, col. 2, para. 3; pg. 150, Methods, col. 1), which necessarily requires a computer processor and display to achieve functionality. Furthermore, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Freestyle Navigator II (User Manual).
Regarding claim 15, Matthaei does not explicitly show that the target range is provided by fourth display signals (i.e. plotted with the first, second, and third graphical representations). However, Matthaei suggest this limitation by graphically displaying multiple signals and boundary/threshold regions simultaneously (Figures 1 and 2). 
Regarding claim 20, Matthaei does not show a non-transitory computer readable storage medium storing instructions for performing the method. However, Matthaei shows the method was performed by software (pg. 150, col. 1, para. 2), which necessarily requires a non-transitory computer readable storage medium for storing the software. Furthermore, the courts have found that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
Regarding claims 1, 2, and 19, Pernick et al. shows a method for monitoring blood glucose data (Abstract), which includes creating a plot of glucose values by time of day based on glucose profiles from multiple days (Figure 3(A)), including the range (i.e. 0th and 100th percentiles), median, and 25th and 75th percentiles for each time (pg. 63, col. 1, #(13); Figure 3d). Pernick et al. further shows the graphic display allows users to detect outliers and errors in data entry (pg. 67, col. 1, para. 1).
Further regarding claims 1 and 19, Freestyle Navigator II (User Manual) shows that the Freestyle Navigator II system explicitly includes a display (pg. 5), and a receiver that processes data from a transmitter (pg. 3-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method shown by Matthaei, to have determined at least one of a minimum or maximum glucose value for each of the plurality of sample times, as shown by Pernick et al.  (pg. 63, col. 1, #(13); Figure 3d). One of ordinary skill in the art would have been motivated to modify the method of Matthaei with the method shown by Pernick et al. to help users detect outliers and errors in data entry, as shown by Pernick et al. (pg. 68, col. 1, para. 1). This modification would have had a reasonable expectation of success because both Matthaei and Pernick et al. show methods for displaying statistical glucose data by time of day. 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first display signals shown by Matthaei to have represented at least one of the minimum glucose value and the maximum glucose value for each of the selected group or plurality of sample times in the form of a curve (i.e. included 0th and 100th percentile curves) because Pernick et al. shows displaying percentiles, including 0th and 100th percentiles (i.e. a minimum and maximum) for each sample time in a day  (FIG. 3(D)), and Matthaei shows displaying 10th, 25th, 50th, 75th, and 90th percentile curves (i.e. an ambulatory glucose profile consisting of percentile curves) across a plurality of sample times in a day. The motivation would have been applying a known technique (i.e. the 0th and 100th percentile data of Pernick et al) to a known product (i.e. the display of Matthaei comprising continuous  10th, 25th, 50th, 75th, and 90th percentile curves of the ambulatory glucose profile) to obtain the predictable result of continuous first display signals representing the minimum glucose value and/or the maximum glucose value for each of the sample times in the form of a continuous percentile curve, as recited in claims 1-2 and 19, and a first graphical representation of the ambulatory glucose profile consisting of percentile curves and the minimum glucose value and/or maximum glucose values (i.e. the 0th and 100th percentiles), as recited in claim 21, yielding an improved display capable of detecting outliers, as shown by Pernick et al. (pg. 68, col. 1, para. 1).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the display shown by Matthaei, to have displayed the target range on the sample display as the other three graphical representations (i.e. the first display signals, the second display signals representing the plurality of glucose profiles, and the third display signals representing a glucose threshold) because Matthaei shows graphically displaying multiple signals and boundary/threshold regions simultaneously (Figures 1 and 2). The motivation would have been combining prior art elements (i.e. the fourth display signals representing the target range with the other three graphical representations) to obtain the predictable result of the display device including all four graphical representations. Furthermore, each of the combined elements of the target range and the other three graphical represents each would have provided the same information together as they did separately (e.g. a plurality of glucose profiles, a glucose threshold, and a target range).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Matthaei to have used a data processing device configured to output display signals to a display device (pg. 5), as shown by Freestyle Navigator II (User Manual). The motivation would have been combining prior art elements (i.e. the processor and display of Freestyle Navigator II and the method of Matthaei) according to known methods to yield the predictable result of performing the method via a processor and displaying results on a display. Furthermore, combining the elements of the data processing device, display device, and displaying information in Matthaei would have changed the function of any of the elements. Therefore, the invention is prima facie obvious.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matthaei in view of the Freestyle Navigator II User Manual and Pernick et al., as applied to claim 1 above, and further in view of Mazze et al. (Ambulatory Glucose Profile: Representation of Verified Self-Monitored Blood Glucose data, 1987, Diabetes Care, 10(1), pg. 111-117; previously cited). This rejection is previously cited. 
Regarding claim 8, Matthaei shows determining an ambulatory glucose profile for the glucose values of the glucose profiles (pg. 150, Methods; Figure 1), and displaying both the discontinuous curve and the ambulatory glucose profile (Figure 1, 4. Hourly decile lines are added to complete the AGP).
Regarding claim 9, the broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. Further regarding the limitation of two discontinuous sections of the curve being connected by a curve representing either the pre-determined low or high glucose value, because the broadest reasonable interpretation of the claim does not require the substitution to occur, this limitation is also not required under the broadest reasonable interpretation of the claim.  As discussed above, Matthaei shows plotting glucose data in the form of ambulatory glucose profiles based on individual glucose profiles using software (Figure 1 1.-4; Figure 2; pg. 150, col. 1, para. 2), which requires a computer to run the software; therefore, Matthaei shows the necessary structure capable of performing the recited substituting functions (e.g. plotted individual glucose data is adjusted to plot percentiles).

Matthaei in view of the Freestyle Navigator II User Manual and Pernick et al., as applied to claim 1 above, does not show the following limitation:
Regarding claim 7, Matthaei in view of Freestyle Navigator II User Manual and Pernick et al., as applied to claim 1 above, does not show providing discontinuous first display signals representing a discontinuous curve provided with separated curve segments for the at least one of the minimum glucose value and the maximum glucose value for the selected group or each of the plurality of sample times. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Mazze et al.
Regarding claim 7, Mazze et al. discloses a method for representing self-monitored blood glucose (SMBG) data (Abstract), which includes plotting an ambulatory glucose profile comprising discontinuous percentile curves, each with separated curve segments (Figure 1; pg. 113, col. 1, para. 2). Mazze et al. further shows the gaps in the percentile curves are due to time periods in which there is a low frequency of observation, such as when sleeping (Figure 1; pg. 113, col. 2, para. 2).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first display signals representing the at least one of the minimum glucose value and the maximum glucose value for the selected group or each of the plurality of sample times made obvious by Matthaei in view of Freestyle Navigator II User Manual and Pernick et al., as applied to claim 1 above, to have provided discontinuous first display signals representing a discontinuous curve provided with separated curve segments for the at least one of the minimum glucose value and the maximum glucose value for the selected group or each of the plurality of sample times, as shown by Mazze et al Mazze et al. (Figure 1; pg. 113, col. 2, para. 2). One of ordinary skill in the art would have been motivated to combine the method of Matthaei in view of Freestyle Navigator II User Manual and Pernick et al. with the method shown by Mazze et al. to remove data in which there is a low frequency of observation, as shown by Mazze et al. (Figure 1; pg. 113, col. 2, para. 2). This modification would have had a reasonable expectation of success because both Mazze et al. and Matthaei et al. show plotting ambulatory glucose profiles. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant’s arguments filed 09 Sept. 2021 regarding the rejection of claim 21 under 35 U.S.C. 103 at pg. 11, para. 3-5, have been fully considered but are moot as the rejection of this claim has been withdrawn.

Applicant's arguments filed 09 Sept. 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that claims 1, 2, 4-6, and 10-21 are patentably distinct from the cited references because the Examiner cites Pernick for the display of the minimum and maximum glucose values, but Pernick shows a thin vertical line to show the full range of glucose values rather than a curve that connects the minimum or maximum glucose values (Applicant’s remarks at pg. 10, para. 6-8).
This argument is not persuasive. While Pernick et al. does show a plot of glucose values by time of day based on glucose profiles from multiple days (Figure 3(A)), including the range indicated by a thin bar (i.e. 0th and 100th percentiles), median, and 25th and 75th percentiles for each time (pg. 63, col. 1, #(13); Figure 3d), Matthaei discloses plotting percentile curves for glucose values by time of day (Figure 2). Therefore, modifying the first display signals representing percentile curves of Matthaei to further represent the minimum or maximum glucose values of Pernick et al. as percentiles (e.g. as 0th and 100th percentiles) would have resulted in the claimed feature of providing first display signals of the minimum or maximum glucose values in the form of a curve. Furthermore, the motivation for such a combination would have been applying a known technique (i.e. the 0th and 100th percentile data of Pernick et al) to a known product (i.e. the display of Matthaei comprising continuous  10th, 25th, 50th, 75th, and 90th percentile curves of the ambulatory glucose profile) to obtain the predictable result of continuous first display signals representing the minimum glucose value and/or the maximum glucose value for each of the sample times in the form of a continuous percentile curve, yielding an improved display capable of detecting outliers, as shown by Pernick et al. (pg. 68, col. 1, para. 1). Therefore, while Pernick et al. does not show the minimum/maximum glucose values are in the form of the curve, the combination of Pernick et al. and Matthaei make obvious this limitation.

Applicant remarks that claims 5, 11, and 12 have been amended to call for the substitution to occur and therefore, are patentably distinct over the cited references for this reason in addition to those set forth above with regard to claim 1 (Applicant’s remarks at pg. 11, para. 1-2).
This argument is not persuasive. The claims require substituting, for one or more sample times in the curve representing at least one of the minimum glucose value and the maximum glucose value, the minimum glucose value by a pre-determined low glucose when the condition of the minimum glucose value being higher than the pre-determined low glucose value is met and/or the maximum glucose value by a pre-determined high glucose value when the condition of the maximum glucose value being smaller than the pre-determined high glucose value is met. The claims were amended to recite the glucose monitoring data includes minimum glucose values higher than a pre-determined low glucose values or maximum glucose values smaller than a pre-determined high glucose value. Therefore, under the broadest reasonable interpretation of  claims, the claims require glucose monitoring data with minimum glucose values higher than a pre-determined low glucose value and substituting the maximum glucose values (rather than the minimum glucose values) by the pre-determined high glucose value when the maximum glucose value is determined smaller than the pre-determined high glucose value; however the claims do not require the glucose monitoring data includes the minimum glucose values higher than a pre-determined low glucose value and substitution the minimum glucose values. Furthermore, even if the glucose monitoring data includes both minimum and maximum glucose values higher/lower than a pre-determined glucose values, the substitution is only required to occur for a single sample time in the curve, which is not required to be one of the minimum or maximum glucose values that is higher/lower than a pre-determined glucose value in the glucose monitoring data. Therefore, under the broadest reasonable interpretation of the claim, the condition precedent of the minimum/maximum glucose value being higher/lower than the pre-determined low/high glucose value is not met, and thus the broadest reasonable interpretation of the claimed system only requires structure capable of performing the substituting steps. Given Matthaei shows plotting glucose data in the form of ambulatory glucose profiles based on individual glucose profiles using software (Figure 1 1.-4; Figure 2; pg. 150, col. 1, para. 2), which requires a computer to run the software, Matthaei shows the necessary structure capable of performing the recited substituting functions (e.g. plotted individual glucose data is adjusted to plot percentiles). 
Furthermore, this argument is not persuasive for the same reasons discussed above regarding claim 1.

Applicant remarks that for claims 7-9, the discontinuous curves disclosed by Mazze do not represent a minimum or maximum glucose value as called for in the claims of the present application, and therefore, claims 7-9 are patentably distinct for at least this reason in addition to those set forth above with regard to claim 1 (Applicant’s remarks at pg. 11, para. 7 to pg. 12, para. 3).
This argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, the combination of Pernick et al. and Matthaei are used to disclose the use of minimum and/or maximum percentile curves in an ambulatory glucose profile. Mazze et al. discloses an ambulatory glucose profile comprising discontinuous percentile curves (Figure 1; pg. 113, col. 2, para. 2); therefore, the combination of Mazze et al. and the previously recited references results in the claimed invention of discontinuous minimum and/or maximum percentile curves. Mazze et al. further provides the motivation for combining the minimum and/or maximum percentile curves made obvious by Pernick et al. and Matthaei of removing data in which there is a low frequency of observation from the display (pg. 113, col. 2, para. 2). Therefore, the combination of Mazze et al. with the previously recited references make obvious the above limitation.
Furthermore, this argument is not persuasive for the same reasons discussed above regarding claim 1.

Applicant remarks that claim 9 now also calls for a system wherein two discontinuous sections of the curve representing at least one of the minimum glucose value and the maximum value for the selected group of sample times or each of the plurality of sample times are thereby connected by a curve representing either the pre-determined low glucose value or the pre-determined high glucose value, which further distinguishes claim 9 over the cited references (Applicant’s remarks at pg. 12, para. 4-5).
This argument is not persuasive. For the same reasons discussed above regarding claims 5, 11, and 12, the broadest reasonable interpretation of the claim does not require the steps of substituting the minimum glucose value by the pre-determined low glucose value when the minimum glucose value is determined higher than the pre-determined low glucose value; and/or the maximum glucose value by the pre-determined high glucose value when the maximum glucose value is determined smaller than the pre-determined high glucose value. Therefore, the limitation regarding two discontinuous sections of the curve being connected by a curve representing either the pre-determined low glucose value or the pre-determined high glucose value is also not required under the broadest reasonable interpretation of the claim, given no substitution was required to take place. As discussed above, Matthaei shows plotting glucose data in the form of ambulatory glucose profiles based on individual glucose profiles using software (Figure 1 1.-4; Figure 2; pg. 150, col. 1, para. 2), which requires a computer to run the software; therefore, Matthaei shows the necessary structure capable of performing the recited substituting functions (e.g. plotted individual glucose data is adjusted to plot percentiles).

Conclusion
No claims are allowed
Claim 21 is free of the art.
Claim 21 recites “wherein the ambulatory glucose profile represented by the first display signals consists entirely of percentile curves for glucose values and wherein the first graphical representation of glucose monitoring data on the display device is the only graphical representation of glucose monitoring data on the display device and is limited to the at least one of a minimum glucose value and a maximum glucose value represented by the first display signals and the ambulatory glucose profile represented by the first display signals and wherein the first graphical representation is the only graphical representation displayed by the display device when displaying the first graphical representation of glucose monitoring data on the display device.”. As discussed above in claim interpretation, the display device is closed to unrecited elements of the first graphical representation, and the first graphical representation is interpreted to consist of the recited elements of the at least one of a minimum glucose value and a maximum glucose value represented by the first display signals and the ambulatory glucose profile represented by the first display signals. However, Matthaei discloses plotting an ambulatory glucose profile which includes elements other than the percentile curves (Figure 2, e.g. a target range). Therefore, Matthaei does not disclose the first graphical representation recited in claim 21.  However, it is noted that this is based on the interpretation of the claim discussed in the 112(b) rejection above, and that as currently claimed, the metes and bounds of the claim are unclear. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631